ON MOTION FOR REHEARING.
The trial court in this cause rendered judgment against C. W. McBride in favor of the following parties: Malakoff Fuel Company for the sum of $384.82; Jet Crawford for the sum of $216.00, and for George Griddle for the sum of $48.65. It was further adjudged that $45.51 per cent of these judgments was to be paid out of the fund retained by the School District. None of the parties on appeal complained of these judgments, and none of the parties mentioned were named in the appeal bonds. While in our original opinion we discussed generally the disposition to be made of this retained fund and reversed and remanded the cause in that regard, with instructions as to its disposition, yet we were not authorized to disturb the judgments rendered in favor of the parties above *309named. As to them and their right to participate in this retained fund on the basis set out in the trial court’s judgment we have concluded that said judgment was final. Our former opinion and judgment as to the retained fund is therefore modified so as not to affect the rights of the parties above mentioned.
With this explanation the motion of defendant in error, Hawn Lumber Company, is overruled.
Opinion adopted by the Supreme Court November 19, 1936.